Citation Nr: 1529578	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  12-35 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for left shoulder acromioclavicular arthrosis.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected dislocated right ankle.

3.  Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected dislocated right ankle.

4.  Entitlement to service connection for a left arm disorder.

5.  Entitlement to service connection for benign prostatic hyperplasia (previously claimed as prostatitis).

6.  Entitlement to higher initial disability ratings for migraines, currently evaluated as noncompensable (0 percent) since March 31, 2009, and 30 percent since September 22, 2012.
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

The Veteran's migraines and benign prostatic hyperplasia claims come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for migraines and denied the prostatitis claim.  The RO assigned an initial noncompensable disability rating for the migraines, retroactively effective from March 31, 2009.  The Veteran filed a Notice of Disagreement (NOD) in June 2011, appealing the initial disability rating assigned for the migraines and the service connection denial.  The RO issued a Statement of the Case (SOC) in October 2012.  In November 2012 and January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

The Veteran's remaining claims come before the Board on appeal from an April 2014 rating decision of the RO in Jackson, Mississippi, which denied the new and material evidence and service connection claims.  The Veteran filed a NOD in September 2014.  To date, the RO has not issued a SOC on these claims.  

The RO issued another rating decision in October 2012, which increased the disability rating for the migraines to 30 percent.  The 30 percent rating was made retroactively effective from September 22, 2012, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran has continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

All of the new and material evidence and service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 22, 2012, the Veteran's migraine headaches recurred several times a week, productive of right-side throbbing with nausea and noise sensitivity; however, they were not productive of prostrating attacks.

2.  Since September 22, 2012, the Veteran's migraine headaches manifest very frequent prostrating attacks that are prolonged, productive of nausea, dizziness, and sensitivity to light and noise; however, they do not cause severe economic inadaptability.


CONCLUSIONS OF LAW

1.  Prior to September 22, 2012, the criteria for an initial compensable disability rating for migraines are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2014).

2.  Since September 22, 2012, the criteria for an initial disability rating in excess of 30 percent for migraines are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, DC 8100 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for migraines.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2014).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the section 5103 notice provided in April 2009 before the grant of service connection for migraines was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2014).  The Board also finds no credible lay or medical evidence demonstrating or alleging an increased severity of the disability since the most recent VA examination in September 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2014).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable (0 percent) disability rating prior to September 22, 2012, and a 30 percent disability rating since September 22, 2012, for his migraines under 38 C.F.R. § 4.124a, DC 8100.  He seeks higher initial disability ratings.

DC 8100 provides ratings for migraine headaches.  Migraine headaches with less frequent attacks are rated noncompensable (0 percent).  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent prostrating attacks that are completely prostrating and prolonged and that cause severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  

The Board will begin by addressing the noncompensable disability rating in effect from March 31, 2009, to September 21, 2012.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a compensable disability rating for his migraines during this period.  Here, the record evidence does not establish that the Veteran's mmigraine headaches are of prostrating attacks averaging one in 2 months over the last several months, to warrant a higher 10 percent rating during this time period.  38 C.F.R. § 4.124a, DC 8100.

Specifically, at the February 2010 VA examination, the Veteran stated that his headaches were more posterior and usually right-sided throbbing with nausea and phonophobia but no photophobia.  The headaches occurred at any time of the day, and lasted minutes to hours.  The headaches recurred 3-4 times per week, and had awakened him from sleep.  The Veteran took over-the-counter medication for his headaches.  The Veteran stated that he had not missed any work or been to the emergency department due to his headaches in the past six months.  The Veteran denied experiencing any incapacitating headaches.  Following an examination of the Veteran, the VA examiner determined that the Veteran experienced migraines that recurred several times a week with no prostrating attacks in the past 6 months.

The VA treatment records during this period do not provide any contrary evidence.

Thus, from March 31, 2009, to September 21, 2012, the record before the Board establishes that the Veteran's attacks of migraine headaches manifested right-sided throbbing with nausea and noise sensitivity and recurred several times a week; but, they were not prostrating.  To establish a compensable rating, it is not sufficient to demonstrate just the existence of a particular frequency of headaches; the severity of the attacks must be prostrating, which is not shown by evidence of record to warrant, at a minimum, a 10 percent rating during this time period.  38 C.F.R. § 4.124a, DC 8100.

The Board will now address the 30 percent disability rating in effect since September 22, 2012.  As will be discussed below, in applying the above law to the facts of the case, the Veteran is not entitled to a higher disability rating for his migraines during this period.  

Specifically, at the September 22, 2012, VA examination, the Veteran stated that he was no longer employed and had retired.  He indicated that he had not missed any work due to his headaches.  He denied any emergency room visits due to his headaches.  The Veteran described his headaches as chronic and daily.  They were centrally located and radiated into his temples and parietally.  The headache pain was throbbing and pulsating on the sides of head especially in the temples, with throbbing at the top mid portion of the head.  The Veteran experienced incapacitating headaches once a week, in which the Veteran had to relax and lie down in a dark room.  During this time, the Veteran had to remain in a quiet area with no television and radio.  He had to be motionless and was unable to tolerate loud voices.  Prior to a headache onset, the Veteran experienced tightness in the muscles in the back portion of the neck and blurred vision.  He had periodic dizziness, light sensitivity, and noise sensitivity when having a migraine.  The Veteran experienced nausea with his headaches, but rarely vomited.  He took over-the-counter medication for his migraines.  The headaches were aggravated by physical activity.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had very frequent prostrating and prolonged attacks of migraine headaches pain.  The examiner found that the Veteran's migraines did not impact his work.

The VA treatment records during this period do not provide any contrary evidence.  For example, at a March 2014 VA outpatient treatment visit, the Veteran reported headaches for several months.  He described the headaches as throbbing and intermittent, but denied blurry vision, dizziness, or vomiting associated with the headaches.  The Veteran was currently employed.

Thus, from September 22, 2012, the record before the Board establishes that the Veteran's migraine headaches, albeit manifested by very frequent and prolonged prostrating attacks, are not productive of severe economic inadaptability.  In this regard, the record evidence reveals that the Veteran was retired, had not missed work due to his migraine headaches, and that he was currently employed.  Indeed, such factors are not reflective of severe economic inadaptability.  To establish a 50 percent rating, it is not sufficient demonstrate just the existence of very frequent and prolonged prostrating attacks; the headaches must be productive of severe economic inadaptability, which is not shown by the evidence of record during this time period.  38 C.F.R. § 4.124a, DC 8100.

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of an initial compensable disability rating since March 31, 2009, and the assignment of an initial disability rating in excess of 30 percent since September 22, 2012, for the service-connected migraines.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2014).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. § 3.321(b)(1) (2014), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's migraines fully address his symptoms, which include mainly headache pain, nausea, vomiting, sensitivity to light, vision changes, and sensitivity to sound, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the migraines with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, this disability was evaluated under 38 C.F.R. § 4.124a, DC 8100.  The Board finds that these criteria specifically contemplate the Veteran's levels of disability and symptomatology.  As noted above, the Veteran's disability is primarily manifested by headache pain, nausea, vomiting, sensitivity to light, vision changes, and sensitivity to sound.  These symptoms are contemplated by the schedular criteria under the term prostrating attacks under DC 8100, and thus the Veteran's symptoms were considered in assigning him his current disability ratings.  When comparing this disability picture with the symptoms contemplated by the Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by his current disability ratings.  The criteria for his current schedular ratings more than reasonably describe the Veteran's disability levels and symptomatology.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At his recent VA examination in September 2012, the Veteran reported that he was retired, but did not indicate that he was forced to retire due to his migraines.  At both VA examinations, the Veteran stated that he had not missed any work due to his headaches.  At a March 2014 VA treatment visit for his migraines, the Veteran was currently employed.  There is no allegation that his service-connected migraines have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to higher initial disability ratings for migraines, currently evaluated as noncompensable (0 percent) since March 31, 2009, and 30 percent since September 22, 2012, is denied.


REMAND

Initially, with the exception of the benign prostatic hyperplasia claim, the Veteran's new and material evidence and service connection claims were denied in an April 2014 rating decision.  The Veteran filed a NOD in September 2014.  To date, the RO has not issued a SOC on these issues in response to the NOD.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, regarding the benign prostatic hyperplasia claim, the Board finds that a VA addendum medical opinion is needed before the service connection claim can be decided on its merits.  The Veteran was afforded a VA examination and medical opinion in February 2010 to determine the nature and etiology of his claimed prostatitis.  The VA examiner determined that the Veteran did not have prostatitis, and instead diagnosed the Veteran with benign prostatic hyperplasia.  The VA examiner then determined that he could draw no relationship between the Veteran's urinary complaints during service to his current symptoms.  The examiner did not review the Veteran's claims file in providing this opinion or provide any rationale for this opinion.  The Board finds this VA medical opinion to be inadequate, particularly as the Veteran has documented in-service complaints of prostatitis.  Thus, the Board finds that a VA addendum medical opinion is required to determine the etiology of the Veteran's currently diagnosed benign prostatic hyperplasia.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC on the following issues:  
a) Whether new and material evidence has been submitted to reopen the previously denied claim of entitlement to service connection for left shoulder acromioclavicular arthrosis.
b) Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected dislocated right ankle.
c) Entitlement to service connection for a left ankle disorder, to include as secondary to the service-connected dislocated right ankle.
d) Entitlement to service connection for a left arm disorder.

A copy of any SOC issued should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

2.  Ask the original February 2010 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed benign prostatic hyperplasia.  
All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to Virtual VA and/or VBMS, the pertinent documents must otherwise be made available for the examiner to review.

The examiner is asked to address whether it is at least as likely as not that the Veteran's current benign prostatic hyperplasia was incurred in or caused by his active military service, to include the documented in-service complaints of prostatitis in January 1971 and February 1971.  

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements regarding the progression of the disorder.  

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

3.  After the above action has been completed, readjudicate the Veteran's benign prostatic hyperplasia claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


